                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                  )
                                         )
                   Petitioner,           )                 8:18CV567
                                         )
             v.                          )
                                         )
SCOTT R. FRAKES,                         )                   ORDER
                                         )
                   Respondent.           )
                                         )


      IT IS ORDERED that Respondent’s Motion for Extension of Time (First
Request) (filing no. 6) is granted. Respondent’s answer and brief shall be filed on or
before March 27, 2019. Petitioner’s responsive brief shall be filed on or before April
26, 2019. Respondent’s reply brief shall be filed on or before May 28, 2019.

      DATED this 26th day of February, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
